SUPPLEMENT DATED DECEMBER 4, 2009 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE, AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. The name of The Alger American Fund has been changed to The Alger Portfolios. In addition, the names and class of the following investment options have changed to: Old Name and Class New Name and Class Alger American SmallCap Growth Portfolio, Class O Alger Small Cap Growth Portfolio, Class I-2 Alger American Income & Growth Portfolio, Class O Alger Growth & Income Portfolio, Class I-2 Please retain this supplement with your prospectus for future reference. SLUS
